UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: July 18, 2017 to August 17, 2017 Commission File Number of issuing entity: 333-206582-03 Central Index Key Number of issuing entity: Morgan Stanley Capital I Trust 2016-UBS11 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206582 Central Index Key Number of depositor: 0001547361 Morgan Stanley Capital I Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): UBS Real Estate Securities Inc. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): KeyBank National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): Natixis Real Estate Capital LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): Morgan Stanley Mortgage Capital Holdings LLC (Exact name of sponsor as specified in its charter) Jane Lam (212) 761-4000 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-4006892 38-4006893 38-7145167 (I.R.S.
